Citation Nr: 1123365	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-25 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye disability, and if so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that denied the Veteran's application to reopen a claim for service connection for a bilateral eye disability.


FINDINGS OF FACT

1.  A July 2007 rating decision denied service connection for a bilateral eye disability.  The Veteran did not appeal the decision and it became final.  

2.  Evidence received subsequent to the last final denial of the Veteran's claim for service connection for a bilateral eye disability is new, and is also material because it raises a reasonable possibility of substantiating those claims.

3.  The Veteran's current bilateral eye disability, diagnosed as glaucoma, first manifested in service.


CONCLUSIONS OF LAW

1.  The July 2007 RO decision that denied the Veteran's claim for service connection for a bilateral eye disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for a bilateral eye disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156. (2010).

3.  The criteria for entitlement to service connection for a bilateral eye disability have been met.  38 U.S.C.A. §§ 1110, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a July 2007 rating decision, the RO denied service connection for a bilateral eye disability.  The Veteran did not file a timely appeal of that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the July 2007 decision became final because the Veteran did not file a timely appeal. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380  (Fed. Cir. 1996).  In May 2009, the Veteran filed an application to reopen his claim for service connection for a bilateral eye disability.  In a June 2009 rating decision, the RO declined to reopen the claim, and the Veteran initiated a timely appeal.  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of July 2007 rating decision included service medical records showing in-service treatment for a right eye disability manifested by visual field defect, vitreous floaters, myopia, astigmatism, and myelinated optic nerve fibers.  The Veteran was followed by optometry and ophthalmology in service and a loss of peripheral vision in the right eye was reported during separation examination in April 2006.  The record also contained a printout of treatment at Department of Defense facilities during service showing various eye-related diagnoses to include preglaucoma not otherwise specified; optic atrophy not otherwise specified; optic neuritis not elsewhere classified; visual loss, one eye, not otherwise specified; visual field defect not otherwise specified; vitreous opacities not elsewhere classified; visual disturbance not otherwise specified; astigmatism; myopia; refraction; and, pseudopapilledema.  Service records also indicate a finding of visual field defect in the left eye to a lesser degree than the right eye.

Also of record was a December 2006 VA examination during which the Veteran reported right eye peripheral visual field loss since 2003 and delayed vision loss in the left eye.  The examiner diagnosed refractive error, very small optic nerves, glaucoma suspect for the right eye, and right eye visual field defect possibly secondary to congenital optic nerve hypoplasia versus juvenile glaucoma.  The examiner indicated that the loss of central vision was caused by or a result of the refractive error and the loss of peripheral vision in the right eye was at least as likely as not caused by or a result of congenital optic nerve hyoplasia versus juvenile glaucoma.  The examiner opined that the loss of peripheral vision was not caused by or a result of the Veteran's military service.  Finally, the record also contained VA medical records showing diagnoses of myopia, open angle with borderline glaucoma findings, and visual field defect in April 2007, and a diagnosis of juvenile glaucoma suspect in June 2007.  

Based on the evidence then of record, the RO concluded that the Veteran's bilateral eye disabilities were considered to be congenital or development defect that were unrelated to military service and not subject to service connection.  In addition, the VA examiner indicated that peripheral vision loss was not caused by or a result of military service.  Consequently, service connection for a bilateral eye disability was denied.

In support of his application to reopen his claim, the Veteran has submitted a private treatment record dated in April 2009 showing a diagnosis of open angle glaucoma.  The examining physician noted that the condition was first discovered via visual field in 2003 and that, while it is unclear when the condition actually started, a June 2002 evaluation in service did not reveal any disability.  Therefore, the examiner opined that the Veteran's condition appeared to have started during 2002.  

The Board finds that the newly received private treatment record dated in April 2009 showing a diagnosis of open angle glaucoma and placing an onset of the disability during military service is both new and material.  That newly submitted clinical evidence tends to corroborate that the Veteran's currently diagnosed bilateral eye disability had its onset during military service.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2010).  Specifically, that new evidence supports a finding that the Veteran's current bilateral eye disability first manifested in service, which was not established at the time of the last final decision.

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
 
Here, the new evidence submitted in support of the Veteran's claim for service connection relates to a previously unestablished fact, specifically competent medical evidence tending to show that his current bilateral eye disability manifested during active service.  Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim for service connection for a bilateral eye disability is reopened.  

Service Connection

Service connection may be granted if a Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R § 3.303 (2010). 

When no preexisting condition is noted at the time a Veteran is examined, accepted, and enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010). 

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  A lasting worsening of the condition, a worsening that existed not only at the time of separation but one that still exists currently, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).

Service connection for some disabilities, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Glaucoma, however, is not a disability for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran and his representative assert that the Veteran is entitled to service connection for his current bilateral eye disability based on in-service incurrence or permanent aggravation of a preexisting disability.  

Service medical records show that the Veteran's eyes were normal upon entrance into service.  A June 2001 service examination for the purposes of enlistment revealed no complaints or clinical findings related to the eyes.  Near and distant vision was 20/20 bilaterally.  June 2002 testing also revealed 20/20 unaided vision bilaterally and the Veteran was found to meet the minimum standards for vision and color.  In September 2003, the Veteran was referred to optometry for a flight deck physical after complaining of a slight blur in the right eye and sensitivity to light.  The Veteran reported a history of eye surgery for an unknown condition between the ages of 5 and 8, which the optometrist determined was likely for blocked tear ducts.  Vision testing revealed 20/25 in the right eye and 20/20 in the left eye.  Tonometry revealed eye pressures of 17 mmHG in the right eye and 15 mmHG in the left eye.  The Board observes that only the first of three pages of the September 2003 treatment note are of record and therefore any diagnosis or assessment made at that time is unknown.

The Veteran underwent eye testing in November 2003 with findings outside normal limits bilaterally.  A January 2004 service medical record shows a provisional diagnosis of inferior altitudinal field defect bilaterally.  The Veteran was thereafter seen in ophthalmology in May 2004 at which time it was noted that an April 2004 MRI of the brain was normal.  It was determined that the Veteran should continue to be followed for visual field defect.  Thereafter, a flight deck physical in January 2005 revealed uncorrected near visual acuity of 14/14 bilaterally.  Uncorrected distant vision was 20/40 in the right eye and 20/25 in the left eye.  The Veteran was deemed not qualified for duties on flight deck due to impaired vision history.  The Veteran was seen again by ophthalmology in March 2005 for visual field defect which was determined to be stable at that time.

In a report of medical history completed by the Veteran in February 2006 for the purposes of separation, the Veteran reported a history of loss of vision and the use of glasses.  The Veteran specifically reported a loss of peripheral vision in the right eye.  In April 2006, in conjunction with his separation examination, the Veteran noted a worsening in his right eye disability since his March 2005 examination, during which loss of peripheral vision in the right eye and floaters were found.  The Veteran complained of an increased blur in the right eye and noted that he was being followed by ophthalmology for progressive loss of vision in the right eye.  The April 2006 separation examiner noted that a decrease in peripheral vision was discovered approximately two years prior and that the Veteran was followed by ophthalmology.  It was noted that the Veteran had an appointment in May 2006 for field of vision testing and then a follow up visit with his ophthalmologist.  The Veteran was seen in optometry in May 2006 at which time visual field loss and atypical optic nerve heads were noted bilaterally.  A referral to ophthalmology was indicated.

Post service, the Veteran was afforded a VA examination in December 2006, during which he reported right eye peripheral visual field loss since 2003 and delayed vision loss in the left eye.  Physical examination was essentially normal bilaterally.  Dilated ophthalmoscopic examination revealed vitreous floaters bilaterally, very small optic nerves bilaterally with oblique cupping in the right eye, and retinal nerve fiber layer defect in the right eye.  The examiner diagnosed refractive error, very small optic nerves, glaucoma suspect for the right eye, and right eye visual field defect possibly secondary to congenital optic nerve hypoplasia versus juvenile glaucoma.  Goldmann perimetry performed in January 2007 showed severe peripheral constriction with approximately 16 degrees of eccentric central visual field remaining in the right eye and an inferior defect in the left eye that was not compatible with optic nerve findings.  The examiner indicated that the loss of central vision was caused by or a result of the refractive error and the loss of peripheral vision in the right eye was at least as likely as not caused by or a result of congenital optic nerve hyoplasia versus juvenile glaucoma.  The examiner opined that the loss of peripheral vision was not caused by or a result of the Veteran's military service.  

Thereafter, VA medical records dated in March 2007 and June 2007 show diagnoses of apparent glaucoma and suspected juvenile glaucoma, respectively.  In June 2007, visual acuity was measured as 20/25 in the right eye and 20/20 in the left eye.  Intraocular pressure was noted, without designation as to eye, as 18+3 mmHg and 19+2 mmHg.  A VA medical problem list dated in July 2007 shows diagnoses of myopia, open angle with borderline glaucoma findings, and visual field defect.  In April 2009, the Veteran returned for VA treatment and complained of seeing a black area.  His active medications included Alphagan drops for glaucoma.  Upon examination, visual acuity was 20/20 bilaterally and it was noted that the right eye had a dense altitudinal and arcuate inferior arcuate.  On fundus examination, the examiner questioned whether the Veteran had small or tilted disc and noted that the right fundus had a very thin superior rim.  Glaucoma suspect was diagnosed and the Veteran was scheduled for an MRI in May 2009.  

Also in April 2009, the Veteran was seen by a private physician specializing in eye disease.  Testing revealed progressive glaucomatous nerve fiber layer damage.  The physician diagnosed open angle glaucoma with anomalous crowded optic nerve and advance nerve fiber layer loss and increased intraocular pressure.  The examining physician noted that the condition was first discovered via visual field in 2003 and that, while it is unclear when the condition actually started, a June 2002 evaluation in service did not reveal any eye disability.  Therefore, the examiner opined that the Veteran's condition appeared to have started during 2002.

The Veteran was afforded another VA examination in May 2009 during which he reported right eye peripheral visual field loss since 2003.  The Veteran was taking Alphagan in both eyes twice a day.  Intraocular pressure was 18 mmHg in the right eye and 16 mmHg in the left eye.  Visual acuity testing for distant vision revealed 20/25 uncorrected and 20/20+1 corrected in the right eye, and 20/20 uncorrected and 20/15 corrected in the left eye.  With respect to near vision testing, the Veteran was unable to read uncorrected in the right eye.  Corrected near vision in the right eye was J (Jaeger) 1+.  For the left eye, near vision was J1 uncorrected and J1+ corrected.  For purposes of information only, the Board notes that Jaeger test types are sizes of print used to test near vision, like Snellen test types, which test far vision, and that Jaeger test types are referenced as J-1 to J-7, with J-1 corresponding roughly to normal, or 20/20, near vision.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 983, 1929 (31st ed. 2007).  

The May 2009 VA examiner detailed a review of the claims folder.  Specifically, he noted normal bilateral vision in June 2002 and November 2003 findings of an incomplete ring scotoma in the right eye and an inferior arcuate defect in the left eye.  In March 2005, right eye vision was 20/25-2 and left eye vision was 20/20, and a diagnosis was made of anomalous optic nerve in the right eye.  Also noted were ring scotoma and decreased median deviation in the right eye, and inferior arcuate defect and decreased median deviation in the left eye.  The May 2009 examiner also detailed the findings from the December 2006 VA examination. 

Physical examination in May 2009 revealed an inferotemporal defect in the right eye.  Bilaterally, lids and maculae were normal, and sclerae, conjunctivae, corneae, and lens were all clear.  Anterior chamber was deep and quiet bilaterally.  Pupils were reactive to light bilaterally although a relative afferent papillary defect was noted in the right eye.  Vitreous floaters were observed and optic nerves were very small bilaterally, with an oblique cup and superior notch noted in the right eye.  Goldmann perimetry revealed severe peripheral constriction with approximately 15 degrees of superior central visual field remaining in the right eye and moderate-severe peripheral inferior constriction with approximately 23 degrees of central visual field remaining in the left eye.  Optic nerve testing revealed severe thinning of the retinal nerve fiber layers bilaterally.  The examiner diagnosed refractive error (myopia), very small optic nerves, and open angle glaucoma.

Based on examination of the Veteran and a review of the claims file, the examiner opined that it was at least as likely as not that the loss of central vision was caused by or a result of refractive error and the loss of peripheral vision was caused by or a result of juvenile glaucoma and crowded optic nerves, noted to be an anatomic anomaly.  The examiner indicated that, although the loss of peripheral vision was first documented during active service in November 2003, it was not a consequence of or related to treatment during military service. 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the April 2009 private opinion, indicating that the Veteran's current bilateral eye disability began in service, is more probative and persuasive than the December 2006 and May 2009 VA examiners' opinions that the Veteran's current eye disability is not related to military service.  The April 2009 opinion was based on examination of the Veteran and adequately supported by rationale and, although a review of the claims file was not specifically noted, the physician demonstrated familiarity with the Veteran's service medical records by citing to specific records and findings from service.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The private physician noted that the Veteran was not shown to have eye-related abnormalities prior to service, that vision was normal upon testing in June 2002, and that eye abnormalities were first discovered in 2003 during active service.  Therefore, the physician concluded that the evidence supported in-service manifestation of the Veteran's current bilateral eye disability.

In contrast, the Board finds the December 2006 and May 2009 VA examiners' opinions that the Veteran's current bilateral eye disability was not related to service to be less persuasive.  The Board is cognizant that those opinions were based on examination of the Veteran and detailed reviews of the Veteran's claims folder.  Prejean v. West, 13 Vet. App. 444 (2000).  However, neither opinion is supported by adequate, or any, rationale.  If the examiner does not provide a rationale for the opinion, that weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

After a careful review of the evidence, the Board finds that the Veteran's service and post-service medical records and, in particular, the April 2009 private physician's positive nexus opinion, demonstrate that the Veteran's currently diagnosed bilateral glaucoma first manifested during his period of active service.  Although the Veteran's central field vision loss has been attributed to refractive error, which is not a disease or injury subject to service connection for VA purposes, the Board observes that the Veteran's complaints in service related to loss of peripheral vision, which has been attributed to glaucoma.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  Glaucoma, even if determined to be a congenital or hereditary disease, can be service connected if it is shown that the disease first manifested or was permanently worsened during active military service.  VAOPGCPREC 67-90 (1990), 55 Fed. Reg. 43,253 (Oct. 26, 1990).

The Board acknowledges that the Veteran has reported undergoing an unspecified eye surgery as a child, thought to be related to tear ducts, and that the Veteran has been determined to have some sort of anatomic anomaly relating to his optic nerves.  However, there were no complaints or clinical findings related to any eye disability upon entrance into service and eye examination conducted in June 2002 at entry to service was normal.  Nor is there any clinical evidence showing that he was diagnosed with or treated for any visual field loss prior to service.  In fact, the Veteran has provided competent and credible lay testimony to the effect that he did not experience vision problems prior to service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, absent clear and unmistakable evidence of a preexisting eye disability, the presumption of soundness upon entrance into service has not been rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  As the Veteran is presumed to have been in sound condition upon entrance into service, and his bilateral eye disability currently diagnosed as glaucoma was first documented in service and shown to have worsened during service, the Board finds that service connection for bilateral glaucoma is warranted.  

However, even arguing that the Veteran's currently-diagnosed bilateral eye disability did preexist service or is a congenital or hereditary disease, the Board finds that service connection would still be warranted here.  Enlistment examination and eye examination in June 2002 were normal, and service medical records show that the Veteran did not have any visual complaints until September 2003, more than a year after entrance into service.  Service medical records thereafter reveal that the Veteran's overall symptoms worsened in service, as indicated by the Veteran's continuing reports of decreasing peripheral vision in the right eye and objective findings of visual field defect in the left eye.  In fact, the Veteran was eventually deemed not physically qualified for flight deck duty due to impaired vision and he was noted to have some loss of peripheral vision in this right eye at separation.  Post-service medical records demonstrate that the in-service worsening of his eye-related symptoms has been permanent as those symptoms have persisted and worsened to the present day.  Significantly, there is no finding of record that the increase in the Veteran's bilateral eye disability documented in the service medical records was due to the natural progress of the disease.  In addition, the Board finds that the lay statements of the Veteran are consistent, credible, and probative as to manifestation of symptoms in service and a permanent worsening of his bilateral eye disability throughout service.  Accordingly, absent a medical finding that the increase in the Veteran's eye disability during service was due to the natural progression of the disease, service connection is warranted because if the evidence showed that the Veteran's bilateral eye disability preexisted service, the evidence also shows that it permanently increased in severity in service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Reasonable doubt has been resolved in favor of the Veteran in finding that bilateral glaucoma first manifested during the Veteran' service.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board finds that service connection for bilateral glaucoma is warranted.


ORDER

The claim of entitlement to service connection for a bilateral eye disability is reopened.  

Entitlement to service connection for bilateral glaucoma is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


